Citation Nr: 0401865	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  97-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to April 24, 1994, for 
the assignment of a schedular 100 percent rating for the 
veteran's service-connected bipolar disorder.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1975 to November 1979.

In a rating action, dated in December 1996, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois assigned an effective date of April 25, 1995, for 
the assignment of a schedular 100 percent rating for the 
veteran's service-connected bipolar disorder.  The veteran 
disagreed with that effective date, and this appeal ensued.

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  The VA 
was required to inform the veteran of the evidence and 
information VA would obtain for her, with specific references 
to such materials as government reports and medical records.  
The RO also explained what information and evidence the 
veteran needed to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a)).  

During the pendency of the appeal, the VA also published 
rules which permitted the Board to obtain evidence, clarify 
the evidence, cure procedural defect, or perform any other 
action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the RO.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  

In October 2002, the undersigned Veterans Law Judge granted 
the motion by the veteran's then-representative to have the 
veteran's appeal advanced on the docket.
In January 2003, following additional development of the 
record, the Board granted the veteran an effective date of 
April 24, 1994, for the assignment of a schedular 100 percent 
rating for her service-connected bipolar disorder.  The 
veteran disagreed with that decision and appealed to the 
United States Court of Appeals for Veterans Claims 
(hereinafter Court).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the Board's development 
authority granted by 67 Fed. Reg. 3099-3100 (Jan. 23, 2002).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3rd 1339 (2003).  Consequently, the Board could no 
longer review evidence prior to such review by the RO.  

In June 2003, pursuant to a joint motion by the veteran and 
the VA, the Court vacated that part of the Board's January 
2003 decision which had denied an effective date earlier than 
April 24, 1994, for the assignment of a schedular 100 percent 
evaluation for the veteran's service-connected bipolar 
disorder.  The joint motion noted that in arriving at its 
decision, the Board had considered additional evidence which 
had not been considered by the RO. 

In October 2003, the VA notified the veteran that effective 
July 28, 2003, it had revoked the authority of her then-
representative to represent VA claimants.  The VA explained 
her options and offered her an opportunity to appoint a new 
representative; however, she chose to represent herself.

In light of the foregoing, additional development is 
warranted prior to additional appellate consideration by the 
Board.  Accordingly, the case is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
following actions are to be performed:

1.  Review the veteran's claims file and 
ensure that all  provisions of VCAA are 
properly applied in the development of 
the claim.

2.  When the foregoing actions are 
completed, undertake any other indicated 
development and then adjudicate the issue 
of entitlement to an effective date prior 
to April 24, 1994, for the assignment of 
a 100 percent schedular rating for the 
veteran's service-connected bipolar 
disorder.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded for further development.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
need take no action until she is notified.


______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


